IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10253
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MERVIN GLEN ANDERSON,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-2803-H
                        - - - - - - - - - -
                         September 10, 1996
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Mervin Anderson, federal prisoner # 12497-076, moves this

court for in forma pauperis (IFP) status to appeal the district

court’s judgment dismissing his motion brought pursuant to 28

U.S.C. § 2255 as successive under Rule 9(b) of the Rules

Governing Section 2255 Proceedings.   Anderson argues only the

merits of the issues he raised in his § 2255 motion in the

district court.   Because Anderson provides no argument on the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10253
                               - 2 -

only appealable issue, the propriety of the district court’s

dismissal of his motion under Rule 9(b), he has not established a

nonfrivolous issue for appeal.   His motion to proceed IFP is

DENIED.   Because the appeal is frivolous, the appeal is

DISMISSED.   See 5th Cir. R. 42.2.    We caution Anderson that any

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.    To avoid sanctions, Anderson

is further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.